Pearson, C. J.
There is no ground on which the correctness of the conclusion of his Honor, in the Court below, can ' be drawn in question. . -
It was said at the bar, that the counsel of the defendant had, on the trial below, relied on the case of Wilder v. Ireland, 8 Jones, 85.
In that case, the life-estate was outstanding; in this case, the life-estate had fallen in, and the remainderman had made an eviction by a recovery in ejectment, and a writ of possession. The distinction is too plain to admit of further explanation. There is no error.
Per Curiam,
Judgment affirmed.